By the Court.
This case was tried to a jury in the county court of Seward county, and a verdict was returned that the plaintiff had no cause of action. The court thereupon rendered judgment as follows: “I hereby render judgment against plaintiffs for costs herein. Judgment rendered against plaintiffs for costs.” The case was taken on error to the district court, where the judgment was affirmed. No objection was made in that court to the form of the judgment, and the case was heard there upon the errors assigned without objection. But in this court the defendant moves to dismiss the petition in error, because this is no final judgment.
This objection comes too late. It should have been made in the district court. If made there, the court could have remanded the cause for a final judgment; but the judgment as rendered, while informal and incomplete, is not void. Crowell v. Johnson, 2 Neb., 155. Vangeazel v. Hillyard, 1 Houston (Del.), 515. The motion to dismiss must be overruled.
Motion overruled.